Citation Nr: 1601059	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  10-06 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for left knee disorder.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a back disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

The Veteran had active service from February 23, 1977 to June 15, 1983, from February 10, 2005 to May 28, 2006, from June 2, 2008 to September 9, 2008, and from February 7, 2011 to September 30, 2011.  He had additional service with the Army National Guard and the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia (hereinafter, 'Agency of Original Jurisdiction (AOJ)').  In that decision, the AOJ denied service connection claims for right knee patellofemoral syndrome with anterior cruciate ligament (ACL) strain, left knee patellofemoral syndrome with ACL strain, hypertension, intervertebral disc syndrome (IVDS) with degenerative arthritic changes of the lower back, and posttraumatic stress disorder (PTSD).  The Veteran filed a notice of disagreement (NOD) in December 2007. 

A December 2009 AOJ decision awarded service connection for PTSD and assigned an initial 10 percent rating effective May 29, 2006.  This full grant of benefits terminated the initiated appeal as to this issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

Also in December 2009, the AOJ issued a statement of the case (SOC) regarding the denials of service connection claims for right knee patellofemoral syndrome with ACL strain, left knee patellofemoral syndrome with ACL strain, hypertension, and IVDS with degenerative arthritic changes of the lower back.  The Veteran submitted a substantive appeal (via a VA Form 9 (Appeal to the Board of Veterans' Appeals)) in February 2010.  At that time, the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  In a written statement received in September 2014, the Veteran withdrew his request for a hearing before the Board.  38 C.F.R. § 20.704(e) (2015).

In accordance with Brokowski v. Shinseki, 23 Vet. App. 79 (2009), the Board has recharacterized the Veteran's claims for service connection for right knee patellofemoral syndrome with ACL strain, left knee patellofemoral syndrome with ACL strain, hypertension, and IVDS with degenerative arthritic changes of the lower back more broadly as entitlement to service connection for right knee, left knee, and back disorders.  Id. (when determining the scope of an issue on appeal, the Board has an obligation to broadly construe the claimant's description of the claim, the symptoms he describes, and the information he provides in connection with that claim).

This appeal was processed using the electronic Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

At the outset, the Board observes that the AOJ has been unable to obtain the Veteran's complete service treatment records (STRs) for his periods of active service from February 10, 2005 to May 28, 2006, from June 2, 2008 to September 9, 2008, and from February 7, 2011 to September 30, 2011.  In this situation, VA has a heightened duty to assist the Veteran in development of his claims.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  VA's efforts to obtain STRs shall continue until the records are obtained or unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A(b)(3).  The heightened duty to assist the Veteran in developing facts pertinent to his/her claim in a case where STRs are missing includes the obligation to search for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991).  

The Board finds that the AOJ must undertake additional efforts to obtain the Veteran's missing STRs, which may have been transferred along with his various military assignments within the New York Army National Guard, the Army, and the Army Reserves.  A review of the record reveals potential custodian of records such as the New York Adjutant General's Office, the HHC 391st Engineer Battalion, the U.S. Army Reserve Center in Greenville, South Carolina, and the U.S. Army Reserve Center in Pelzer.  The AOJ, therefore, should contact these entities for any available STRs in their possession.

Additionally, a review of the record reflects several sources of medical records that may be relevant to the claims on appeal, but have not been associated with the claims folder.  In this regard, the Veteran has reported treatment at the Augusta, Georgia, VA Medical Center (VAMC) since April 1998, the Fort Gordon military clinic since June 1989 and the Fort Drum military clinic since 1979.  See Veteran's written statement and VA Form 21-4142 dated June 2001.  He has also reported treatment at University Hospital Augusta.  See VA Form 21-4138 received February 2010.  The record includes some records from the Connelly Health Clinic at Fort Gordon in December 2006.  See Medical Records received in December 2007.  A February 2, 2005 clinic record from the Bay Pines VA Health Care System (HCS) reflects that a fee basis examination was scanned into the electronic record, but the examination report is not viewable in VBMS.  There is also a reference to the Veteran receiving treatment at the Albany VAMC.  See Bath VAMC record dated March 18, 1997.  Additionally, a June 1, 2010 clinic record from the VA Augusta Uptown Division reflects that the Veteran had in his possession a Medical Evaluation Board (MEB) report.

Given the above, the Board finds that the AOJ should undertake additional efforts to obtain all records identified above directly from the provider of treatment and once again request the Veteran to submit all STRs in his possession, to include the reported MEB report.  Notably, the record reflects that the Veteran has submitted some of his VA treatment records for AOJ review.  It is unclear as to whether complete clinic records have been received from the Augusta VAMC and the Bath VAMC.  To ensure complete records, the Board will request all available records from these facilities while recognizing the potential for duplication of records.

The Board next notes that, under the duty to assist, a medical examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent medical evidence of a currently diagnosed disability or persistent or recurrent symptoms of a disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with an established event, injury or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court noted that the third prong of 38 C.F.R. § 3.159(c)(4), requiring that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.

A.  Right and Left Knee Disorders

In pertinent part, a July 2002 clinic record from the Augusta VAMC reflects the Veteran's report of posterior left knee pain.  He was given an assessment of posterior knee pain, hamstring insertional tendinitis versus gastroc head tear - etiology uncertain.  

The Veteran entered a period of active duty on February 10, 2005.  A January 13, 2006 STR reflects an evaluation for left knee pain assessed as a hyperextended left knee.  At that time, the Veteran was issued an individual sick slip to preclude weight bearing.  He returned from this period of active duty on May 28, 2006.  

Within one month of his discharge from service, a June 19, 2006 clinic record from the Augusta VAMC reflected the Veteran's report of joint pain in the knees.  A July 2006 clinic record noted his report of knee pain "x 9 months."  Magnetic resonance imaging (MRI) scans of both knees in October 2006 were interpreted as showing high signals involving the ACLs.  The Veteran was assessed as having possible ACL injuries.

The Veteran was afforded VA examination in 2007.  At that time, he reported a history of being diagnosed with retropatellar pain syndrome with bilateral ACL strain.  He described the onset of bilateral knee disability two years previous while carrying heavy equipment, and jumping out of trucks and helicopters.  The examiner offered diagnoses of bilateral patellofemoral syndrome with bilateral ACL strains.  However, no etiology opinion was provided.

Here, the record reflects that the Veteran was treated for left knee hyperextension during his period of active service from February 10, 2005 to May 28, 2006.  Within one month of discharge from active service, the Veteran reported the onset of bilateral knee pain during this period of service.  Following MRI examinations in October 2006, the Veteran was diagnosed with possible ACL injuries.  On this record, and giving due consideration to the Veteran's report of chronic knee symptoms since the period of service from February 10, 2005 to May 28, 2006, the Board finds that medical opinion is necessary to determine whether his bilateral knee disorder had its onset in service or is otherwise related to a period of active service.

The Board observes that a Veteran is considered to have been in sound disorder when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

VA's General Counsel has held that to rebut the presumption of soundness under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 03-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

When a disorder is noted upon entry into service, the presumption of soundness does not attach and a pre-existing injury or disease will be considered to have been aggravated during service where there is an increase in disability during service unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153.  

Here, the Veteran was clearly and unmistakably diagnosed with a bilateral knee disorder prior to his periods of active service from June 2, 2008 to September 9, 2008, and from February 7, 2011 to September 30, 2011.  However, due to the absence of STRs for these periods of active service and the inability to determine whether such records will be obtained, the Board cannot determine whether the presumption of soundness applies to these periods of service.  This issue will be addressed with a remand instruction to the AOJ to obtain addendum opinions under the appropriate legal standard, if necessary.

B.  Hypertension

The Board observes that VA considers systolic pressure of 140 mm Hg or more, or diastolic pressure of 90 mm Hg or more, to be indicative of Stage 1 hypertension.  See Veterans Benefits Administration (VBA) Training Letter 00-07 (July 17, 2000) (citing to the Sixth Report of the Joint National Committee on Prevention, Detection, Evaluation, and Treatment of High Blood Pressure (1997)).  A diagnosis of hypertension requires 2 or more readings on at least 3 different days.  Id.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

In pertinent part, a January 3, 2005 History and Physical conducted at the Bay Pines VA HCS included the Veteran's report of blood pressure readings which had been fluctuating for some time.  At that time, he had blood pressure readings of 136/88 and 138/82, and was provided an assessment of "mild border blood pressure."  In January 2005, he had additional blood pressure readings of 149/103, 152/90 and 152/107.  

The Veteran entered a period of active duty on February 10, 2005.  A May 2005 STR reflects a blood pressure reading of 124/91.  An August 2005 STR noted that the Veteran had elevated blood pressure readings of 155/90 and 142/102.  He underwent serial blood pressure readings the next month recorded as 144/82, 128/100, 144/108, 128/98, 142/100 and 122/94.  A December 2005 STR noted a blood pressure reading of 118/84.  There was no specific diagnosis of hypertension but, as noted above, it appears that some STRs for this period of service may be missing.

The Veteran was afforded VA examination in 2007.  He reported being diagnosed with hypertension 2 years previously, which was currently treated with Lisinopril.  On examination, the Veteran had blood pressure readings of 141/101, 147/100 and 130/94.  No opinion was provided regarding the onset or etiology of hypertension.

Here, the record reflects that the Veteran was found to have elevated blood pressure readings just prior to his entrance into active duty on February 10, 2005, and having elevated blood pressure readings during his period of service from February 10, 2005 to May 28, 2006.  However, the Veteran was not formally diagnosed with hypertension until after his discharge from service in May 2006.  The Board requires medical opinion to determine whether the Veteran's hypertension first manifested in service and/or was caused or aggravated during a period of active duty service.

In light of the elevated blood pressures recorded prior to the entrance into active service on February 10, 2005, the current absence of an induction examination report for this period of service and the historical record reflecting a formal diagnosis of hypertension after May 28, 2006, the Board will request the VA examiner to discuss whether hypertension clearly and unmistakably pre-existed service on February 20, 2005 and, if so, whether there is clear and unmistakable evidence that the Veteran's hypertension was not aggravated during this period of service.

C.  Back Disorder

As discussed above, the Veteran returned from a period of active duty on May 28, 2006.  A June 19, 2006 clinic record from the Augusta VAMC reflected his report of low back joint pain.  A July 2006 clinic record noted his report of low back pain "x 9 months."  At that time, he was diagnosed with lumbosacral neuritis not otherwise specified (NOS).  A subsequent MRI of the lumbar spine was interpreted as showing findings consistent with developmental spinal canal stenosis from L2 down to L4-L5, mild diffuse disc bulge, and L5-S1 annular tear without disc extrusion.

The Veteran was afforded VA examination in 2007.  At that time, he reported a history of being diagnosed with low back degenerative disc disease (DDD) and degenerative joint disease (DJD).  He stated that this condition had existed for two years.  An x-ray examination report was interpreted as showing degenerative arthritis.  The examiner offered a diagnosis of IVDS with degenerative changes with most likely peripheral nerve involvement from L3 through L5.  No etiology opinion was provided.

Overall, the record reflects that, within one month of his discharge from service in May 2006, the Veteran reported the onset of chronic low back pain during his period of active service from February 10, 2005 to May 28, 2006.  He was later diagnosed with IVDS with degenerative changes with most likely peripheral nerve involvement from L3 through L5.  On this record, and giving due consideration to the Veteran's report of chronic low back symptoms since the period of service from February 10, 2005 to May 28, 2006, the Board finds that medical opinion is necessary to determine whether his back disorder had its onset in service or is otherwise related to a period of active service.

The Board observes that an MRI of the lumbar spine was interpreted as showing, inter alia, "developmental spinal canal stenosis from L2 down to L4-L5."  In cases where the claimant seeks service connection for a congenital or developmental condition, the Board must classify the condition as to whether it is a disease or defect and discuss the presumption of soundness.  Quirin v. Shinseki, 22 Vet. App. 390 (2009). 

In VAOPGCPREC 82-90, the General Counsel held that service connection may be granted for diseases (but not defects) of congenital, developmental or familial origin.  Congenital diseases may be service connected if the evidence as a whole shows aggravation in service within the meaning of VA regulations.  38 C.F.R. § 3.306.  In contrast, congenital or developmental defects are not service connectable in their own right; however, service connection may be granted for additional disability due to disease or injury superimposed upon a defect during service.  VAOPGCPREC 82-90 (1990).

Given the MRI interpretation, the Board will request the VA examiner to address the developmental aspect of the Veteran's lumbar spine disability.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice of alternative forms of evidence which may supplement his missing STRs, and once again request him to submit any STRs in his possession including the MEB report that was reportedly being prepared in 2010.  

2.  Associate with the claims folder the following records:

a) all available treatment records from Fort Drum since 1979;
b) all available treatment records from the Fort Gordon military clinic since June 1989, including the Connelly Health Clinic;
c) all available records from University Hospital Augusta;
d) all available treatment records from the VA facility which issued the Veteran a prescription in 1990 (see VA prescription receipt received on September 6, 1990);
e) all available treatment records from the Bath VAMC;
f) all available treatment records from the Augusta VAMC since April 1998;
g) the reported fee basis examination scanned into the electronic records as reported in a February 2, 2005 clinic record from the Bay Pines VA HCS; and
   f) all available records from the Albany VAMC.

For private records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Contact the following agencies in an attempt to obtain the Veteran's STRs for his periods of service from February 10, 2005 to May 28, 2006, from June 2, 2008 to September 9, 2008, and from February 7, 2011 to September 30, 2011, to include any National Guard and reserve records: 

   a) the New York Adjutant General's Office; 
   b) the HHC 391st Engineer Battalion; 
c) the U.S. Army Reserve Center located at 814 Perimeter Road, Greenville, South Carolina 29605;
d) the U.S. Army Reserve Center located at 478 Garrison Road, Pelzer, South Carolina 29669; and
e) the National Personnel Records Center and/or Records Management Center, as deemed appropriate. 

The AOJ must clearly document all efforts to obtain these records, following the guidance at 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  If any mail is returned as undeliverable, the AOJ must clearly document all efforts to determine the current location(s) of any potential custodians of record.

4.  After the above has been completed to the extent possible, schedule the Veteran for appropriate VA examination to obtain an opinion as to the onset and etiology of his right and left knee disorders.  The claims folder contents must be made available to and be reviewed by the examiner in conjunction with the examination. 

Following review of the claims file and this remand, and examination of the Veteran, the examiner should provide opinion on the following questions:

a) whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right and/or left knee disability first manifested during the period of service from February 10, 2005 to May 28, 2006; 
   
b) whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right and/or left knee disability was caused by or etiologically related to an event during the period of service from February 10, 2005 to May 28, 2006, to include carrying heavy equipment, and jumping out of trucks and helicopters; OR
   
c) whether it is at least as likely as not (50 percent probability or greater) that arthritis of the right and/or left knee manifested to within one year of discharge on May 28, 2006, and if so, describe the manifestations.

In providing these opinions, the examiner's attention is directed towards the following:
* the fact that the Veteran's service treatment records for his periods of active service from February 10, 2005 to May 28, 2006, from June 2, 2008 to September 9, 2008, and from February 7, 2011 to September 30, 2011 are incomplete due to no fault of the Veteran;
* the Veteran's treatment for left knee hyperextension during active service in January 2006;
* the Veteran's report of the onset of bilateral knee pain in service which he reported within one month of his service discharge in May 2006; and
* the MRI findings for both knees in October 2006.

A complete rationale must be provided for all opinions rendered.

5.  Schedule the Veteran for appropriate VA examination to obtain an opinion as to the onset and etiology of his hypertension.  The claims folder contents must be made available to and be reviewed by the examiner in conjunction with the examination. 

Following review of the claims file and this remand, and examination of the Veteran, the examiner should provide opinion on the following questions:

a) whether there is clear and unmistakable evidence that hypertension manifested prior to the period of active service from February 10, 2005 to May 28, 2006 and, if so, whether there is clear and unmistakable evidence that hypertension was not aggravated during this period of service; 

b) whether the Veteran's hypertension first manifested during the period of active service from February 10, 2005 to May 28, 2006; 

c) whether the Veteran's hypertension was caused by or etiologically related to an event during active service from February 10, 2005 to May 28, 2006; OR

d) whether it is at least as likely as not (50 percent probability or greater) that hypertension manifested to within one year of discharge on May 28, 2006, and if so, describe the manifestations.
   
The examiner's attention is directed towards VBA Training Letter 00-07 (July 17, 2000) which states that VA considers systolic pressure of 140 mm Hg or more, or diastolic pressure of 90 mm Hg or more, to be indicative of Stage 1 hypertension.  Additionally, the provisions of 38 C.F.R. § 4.104, DC 7101, Note (1) instruct that a diagnosis of hypertension requires 2 or more readings on at least 3 different days.

The examiner's attention is also directed towards the following:
* the fact that the Veteran's service treatment records for his periods of active service from February 10, 2005 to May 28, 2006, from June 2, 2008 to September 9, 2008, and from February 7, 2011 to September 30, 2011 are incomplete due to no fault of the Veteran;
* the blood pressure readings taken in the VA clinic setting in January 2005; and
* the blood pressure readings taken during the period of active service from February 10, 2005 to May 28, 2006, to include the serial blood pressure readings of 144/82, 128/100, 144/108, 128/98, 142/100 and 122/94.

A complete rationale must be provided for all opinions rendered.

6.  Schedule the Veteran for appropriate VA examination to obtain an opinion as to the onset and etiology of his low back disability.  The claims folder contents must be made available to and be reviewed by the examiner in conjunction with the examination. 

Following review of the claims file and this remand, and examination of the Veteran, the examiner should provide opinion on the following questions:

a) whether it is at least as likely as not (50 percent probability or greater) that the Veteran's back disorder first manifested during the period of service from February 10, 2005 to May 28, 2006;
   
b) whether it is at least as likely as not (50 percent probability or greater) that the Veteran's low back disability was caused by or etiologically related to an event during the period of service from February 10, 2005 to May 28, 2006, to include carrying heavy equipment, and jumping out of trucks and helicopters; OR

c) whether it is at least as likely as not (50 percent probability or greater) that arthritis of the lumbar spine manifested within one year of discharge on May 28, 2006, and, if so, describe the manifestations.

If any aspect of the Veteran's back disorder is diagnosed as congenital and/or developmental in nature: 

(d) does it constitute a defect or a disease (per VAOPGCPREC 82-90, in general, a congenital abnormality that is subject to improvement or deterioration is considered a disease)?

(e) if any aspect of disability is considered a defect, was there additional disability due to disease or injury superimposed upon such defect during any period of active service?  If so, identify the additional disability.

(f) if the examiner finds that any aspect of disability is a disease, was it aggravated by any period of military service beyond the natural progression?  Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.

In providing these opinions, the examiner's attention is directed towards the following:
* the fact that the Veteran's service treatment records for his periods of active service from February 10, 2005 to May 28, 2006, from June 2, 2008 to September 9, 2008, and from February 7, 2011 to September 30, 2011 are incomplete due to no fault of the Veteran; 
* the Veteran's report of the onset of low back pain in service which he reported within one month of his service discharge in May 2006; and
* the current diagnoses which include degenerative disc disease, degenerative joint disease and "developmental spinal canal stenosis from L2 down to L4-L5."

A complete rationale must be provided for all opinions rendered.

7.  After receiving the examination opinions requested above, the AOJ should determine whether such examination reports result in the full benefits being requested.  If not, the AOJ should seek addendum opinions regarding whether any of the claimed disabilities were incurred and/or aggravated during the periods of service from June 2, 2008 to September 9, 2008, and from February 7, 2011 to September 30, 2011.  In so doing, the AOJ should determine based upon review of the available STRs whether the presumption of soundness attaches to either of these periods of service and, if so, to request the examiner to provide an opinion under the appropriate legal standard in an addendum opinion.

8.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

